DETAILED ACTION

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Choi (US Pub: 2016/0124557 A1) and Watanabe (US Pub: 2015/0255518 A1) do not teach “A touch display panel, comprising: a first substrate; a first display electrode, disposed on the first substrate; a spacer, disposed on the first substrate; a first touch electrode, disposed on the first substrate, wherein the first touch electrode has a first bridge part, and at least a portion of the first bridge part is overlapped with the spacer from a top view; a second display electrode disposed on the spacer, wherein the second display electrode has an electrode protruding part on the spacer; and an encapsulation layer, covering the first display electrode, wherein the first touch electrode is disposed on the encapsulation layer.”
Specifically, the prior art Choi and Watanabe do not teach an encapsulation layer covering the first display electrode wherein the first touch electrode is disposed on the encapsulation layer and at least a portion of the first bridge part is overlapped with the spacer from a top view, as both Choi and Watanabe is silent with respect to the touch electrode being disposed on the encapsulation layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	The prior art Pak et al. (US Patent 10,754,461 B2) is cited to teach a similar type of spacing element design in figure 8 embodiment (see Fig. 8, Col. 9).
 	The prior art Wang (US Patent 10,761,629 B2) is cited to teach a metal grid electrode pattern with light shielding layer in figure 1 and 2 embodiments (See Fig. 1-2, Col. 5-6).
 	The prior art Won et al. (US Patent 10553,656 B2) is cited to teach a bridging structure for a touch sensitive display in figure 6 embodiment (see Fig. 6, Col. 11-12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        November 29, 2021.
   20140331791